         Case 1:20-cv-00119-GSK Document 32               Filed 06/24/21     Page 1 of 5




                              United States Court of International Trade
                                       One Federal Plaza
                                     New York, NY 10278




   CHAMBERS OF
Gary S. Katzmann
      JUDGE
                                                      June 24, 2021


Frank H. Morgan                                       Joshua E. Kurland
Trade Law Defense PLLC                                U.S. Department of Justice
218 North Lee Street                                  Commercial Litigation Branch - Civil Division
Alexandria, VA 22314                                  P.O. Box 480
                                                      Ben Franklin Station
Gregory J. Spak                                       Washington, D.C. 20044
White & Case, LLP
701 Thirteenth Street, NW., Suite 1100                Myles S. Getlan
Washington, D.C. 20005                                Cassidy Levy Kent (USA) LLP
                                                      900 19th Street, NW., Suite 400
                                                      Washington, D.C. 20006

Re:    Government of Argentina v. United States
       Consol. Court No.: 20-00119
       Questions for Oral Argument

Dear Counselors:

        In light of the COVID-19 pandemic, oral argument in this case will be held remotely via
WebEx, in lieu of a proceeding at the courthouse, on Thursday, July 8, 2021 at 11:00 a.m. The
court will provide dial-in information to the parties. Information on how the public can listen to
open proceedings can be found on the court’s website under “Upcoming Court Proceedings
Accessible via Teleconference” (https://www.cit.uscourts.gov/upcoming-court-proceedings-
accessible-teleconference). The argument, if public and not closed, will be recorded and made
available to the public via the court’s website. If you will be requesting a closed argument or
portions of the argument, please inform my case manager, Geoffrey Goell, no later than close of
business, Tuesday, July 6, 2021. The court encourages the parties to maintain a public argument,
if possible.

       The court has examined the parties’ briefs and documents and would like counsel to submit
answers in writing to the court’s questions for oral argument by close of business on Friday, July
2, 2021. Parties shall file public and, if necessary, confidential versions of their answers, of not
more than twenty pages. The oral argument shall be dedicated only to rebuttal arguments to the
        Case 1:20-cv-00119-GSK Document 32               Filed 06/24/21      Page 2 of 5

Consol. Court No.: 20-00119                                                                Page 2


answers filed by opposing counsel on Friday, July 2, 2021. The court will also permit but not
require brief opening statements. Presentations shall not exceed thirty (30) minutes for the
plaintiffs and thirty (30) minutes for the defendant and defendant-intervenor.

I.     Questions to Plaintiff the Government of Argentina (“GOA”) and Consolidated
       Plaintiff LDC Argentina S.A. (“LDC”)

       1.   Please define the precise issue of first impression presented by this case.

            a.   Why does the court’s holding in Marsan Gida Sanayi Ve Ticaret A.S. v. United
                 States, 35 CIT 222 (2011) (“Marsan Gida”), that the statute authorizing changed
                 circumstances review (“CCR”) is silent on “what a CCR is or what a CCR
                 entails” not resolve this issue? Id. at 228 (“[A] CCR may address a broad range
                 of matters and the only limitation in the statute is the requirement that there be
                 changed circumstances sufficient to warrant a review.” (quotation and citation
                 omitted)). See also Def.-Inter. Nat’l Biodiesel Bd. Fair Trade Coal.’s Resp. to
                 Pl.’s R. 56.2 Mot. for J. on the Agency R. at 22–24, Feb. 22, 2021, ECF No. 25
                 (“Def.-Inter.’s Br.”).

       2.   Also in Marsan Gida, the court upheld Commerce’s authority “to refrain from delving
            into an analysis of subsidization because that requires deeper analysis, appropriate
            for a full administrative review.” Id. at 229. What distinguishes that holding from
            Commerce’s analysis in Biodiesel from Argentina: Final Results of Countervailing
            Duty Changed Circumstances Review, 85 Fed. Reg. 27,987 (Dep’t Commerce May
            12, 2020) (“Final Results”), at issue here?

       3.   NBB contests your characterization of the importance of the export tax differential
            by stating that Commerce relied on the GOA’s export tax on soybeans in the
            Biodiesel from the Republic of Argentina and the Republic of Indonesia:
            Countervailing Duty Orders, 83 Fed. Reg. 522 (Dep’t Commerce Jan. 4, 2018)
            (“CVD Order”), rather than the export tax on biodiesel or a differential between
            export taxes on the two goods. Def.-Inter.’s Br. at 4–5. How do you respond to this
            contention? What authority supports your view of the CVD Order?

       4.   Assuming the court accepts Commerce’s ability to change its initial conclusion that
            there were changed circumstances warranting further review, why was Commerce’s
            reevaluation of the factual information on the record nevertheless erroneous in your
            view? See Husteel Co. v. United States, 39 CIT __, __, 98 F. Supp. 3d 1315, 1357
            (2015) (concluding that Commerce may reconsider its analysis of evidence between
            preliminary and final determinations).
        Case 1:20-cv-00119-GSK Document 32                Filed 06/24/21      Page 3 of 5

Consol. Court No.: 20-00119                                                                  Page 3


      5.    Why shouldn’t the court afford Commerce Chevron deference to its decision to
            change the statutory framework during the course of the CCR? What authority
            supports your answer?

            a.   Where Commerce conducts an analysis under 28 U.S.C. 1675(b) when deciding
                 to initiate a CCR, can Commerce revisit that determination during the review?
                 What authority supports your answer?

            b.   What authority supports the claim that Commerce must conduct a review under
                 28 U.S.C. 1677(5) after initiating a CCR?

      6.    Why shouldn’t Commerce look to future policy plans in making CCR determinations
            to change a cash deposit rate that applies prospectively? See Joint Reply in Supp. of
            Pl.’s and Consol.-Pl.’s R. 56.2 Mot. for J. Upon the Agency R. at 12, Mar. 22, 2021,
            ECF No. 27 (“Pls.’ Reply”). Wouldn’t the Government face potential unsecured
            CVD duties if the cash deposit rate were lowered and the new GOA administration
            re-imposed the countervailable export taxes that formed the basis for Commerce’s
            CVD Order?

      7.    Could Commerce conduct another, future CCR to re-examine any policy changes
            under the new Argentine administration? Is that a feasible remedy unlike, as you
            contend, administrative review? Joint Mem. of P. & A. in Supp. of Pl.’s and Consol.-
            Pl.’s R. 56.2 Mot. for J. Upon the Agency R. at 21, Dec. 7, 2020, ECF No. 24 (“Pls.’
            Br.”).

      8.    What impact on any remedy ordered by the court does Commerce’s untimely
            issuance of the Final Results have in light of cases stating that statutory deadlines are
            not mandatory unless Congress has made an express statement of consequences?
            See, e.g., Jiangsu Zhongji Lamination Materials Co., (HK) v. United States, 43 CIT
            __, __, 396 F. Supp. 3d 1334, 1355 (2019). See also Def.’s Resp. to Pls.’ R. 56.2
            Mot. for J. Upon the Agency R. at 6, 24, Feb. 22, 2021, ECF No. 26 (“Def.’s Br.”).
            What authority supports your answer?

            a.     Did the delay in issuance of the Final Results prejudice any interested parties?
                   See Def.-Inter.’s Br. at 28–29 (discussing the harmless error rule).

      9.    You note that Commerce conducted several ex parte meetings and calls with domestic
            industry organizations and U.S. officials before issuing the Final Results. Pls.’ Br. at
            16–17. NBB asserts that you have not “explain[ed] how any such communications
            are relevant.” Def.-Inter.’s Br. at 29. How do you respond to this assertion?

      10.   What cases and authorities best support your argument?
        Case 1:20-cv-00119-GSK Document 32               Filed 06/24/21      Page 4 of 5

Consol. Court No.: 20-00119                                                                 Page 4


      11.   Are there any recent or pending Federal Circuit or CIT cases that may change the
            analysis?

II.   Questions to Defendant the United States (“Government”) and Defendant-Intervenor
      National Biodiesel Board Fair Trade Coalition (“NBB”)

      1.    Does this case present an issue of first impression for the court? If so, what issue of
            first impression is presented?

      2.    What interpretation of the relevant statute did Commerce rely on in each of the CCR
            initiation, preliminary results, and Final Results?

            a.     Under Commerce’s interpretation, is any particular analysis required during
                   the CCR initiation, preliminary results, and Final Results or is Commerce free
                   to conduct any analysis it deems appropriate? What authority supports your
                   answer?

            b.     Was Commerce’s analysis under 28 U.S.C. 1675(b) during the CCR initiation
                   a final agency decision, or can Commerce revisit such a determination? If so,
                   at what stage during a CCR can it do so? What authority supports your
                   answer?

      3.    Is Chevron deference equally applicable to Commerce’s application or invocation of
            statutes, in addition to its interpretation of statutes?

      4.    The Government explains that the GOA “showed signs of once again resorting to the
            use of differential export taxes” and “potentially abandoning the policy of neutrality”
            as evidenced by “a draft version of . . . legislation” and a party “platform development
            document.” Def.’s Br. at 10. If the export differential did not actually change during
            the pendency of the CCR, why does this evidence support that Argentina’s enacted
            export regime changes were nonetheless not changed circumstances? Why isn’t a
            conclusion that a subsidy regime is “in flux,” without evidence of corresponding
            changes in law or treatment of subsidies speculative?

            a.     Did Commerce explain the relevance of potentially detracting evidence in the
                   fact that these legislative proposals were not enacted by the Argentine
                   government?

            b.     What, if anything, distinguishes this evidence from legislative proposals and
                   party platforms that may be discussed or proposed in any deliberative
                   lawmaking body? Must Commerce examine every piece of relevant pending
                   or recently proposed legislation in every CVD investigation or review, even
                   if that legislation is never ultimately enacted?
        Case 1:20-cv-00119-GSK Document 32              Filed 06/24/21     Page 5 of 5

Consol. Court No.: 20-00119                                                                Page 5



      5.    Could Commerce conduct another, future CCR to re-examine any policy changes
            under the new Argentine administration?

            a.     Plaintiffs assert that current “high duty rates are shipment prohibitive making
                   an administrative review unlikely” unless the rates are adjusted through CCR
                   proceedings. Pls.’ Reply at 12. How do you respond to this assertion?

      6.    Plaintiffs contend that “Commerce never explained or justified the basis for
            extending the deadline mandated by the regulation.” Pls.’ Br. at 17. What reason, if
            any, did Commerce give for the August 2, 2019, hold on the CCR deadlines? If
            Commerce did not explain this decision, why was it not required to do so?

      7.    Plaintiffs state that Commerce conducted several ex parte meetings and discussions
            with domestic industry organizations and U.S. officials before issuing the Final
            Results. Id. at 16–17. How, if so, did information from these ex parte meetings and
            discussions contribute to the Final Results?

      8.    During the CCR, why would an argument from Plaintiffs regarding timeliness have
            not been futile to the timing of Commerce’s Final Results? See Pls.’ Reply at 12–13.

      9.    What cases and authorities best support your argument?

      10.   Are there any recent or pending Federal Circuit or CIT cases that may change the
            analysis?


                                                   Sincerely,

                                                   /s/ Gary S. Katzmann
                                                   Gary S. Katzmann
                                                         Judge
